

115 HR 7009 IH: An Act Targeting Resources to Communities in Need
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7009IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. Clyburn introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services, Agriculture, Education and the Workforce, Energy and Commerce, Science, Space, and Technology, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide an increased allocation of funding under certain programs for assistance in persistent
			 poverty counties, and for other purposes.
	
 1.Short titleThis Act may be cited as An Act Targeting Resources to Communities in Need. 2.DefinitionsIn this Act:
 (1)Development programThe term development program means any of the following programs, offices, or appropriations accounts: (A)Any program administered by the Office of Rural Development of the Department of Agriculture.
 (B)The Appalachian Regional Commission. (C)Department of Commerce, Economic Development Administration, Economic Development Assistance Programs.
 (D)The Delta Regional Authority. (E)The Denali Commission.
 (F)Any training or employment services program administered by the Employment and Training Administration of the Department of Labor.
 (G)Department of Health and Human Services, Health Resources and Services Administration. (H)Environmental Protection Agency, State and Tribal Assistance Grants.
 (I)Department of Commerce, National Institute of Standards and Technology, Construction. (J)Department of Justice, Office of Justice Programs.
 (K)Department of Transportation, Office of the Secretary, Nationally Significant Freight and Highway Projects.
 (L)Department of Transportation, Office of the Secretary, National Infrastructure Investments. (M)Department of Transportation, Federal Transit Administration, Bus & Bus Facilities Infrastructure Investment Program.
 (N)Department of Transportation, Federal Transit Administration, Capital Investment Grants Program. (O)Any program of the Department of the Treasury relating to Community Development Financial Institutions (within the meaning of section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)).
 (2)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses, and in the Bureau of the Census’s Small Area Income and Poverty Estimates for the most recent year for which the estimates are available.
 (3)High-poverty areaThe term high-poverty area means a census tract with a poverty rate of at least 20 percent during the 3 years most recently ending before the date of the enactment of this Act.
 3.10–20–30 formula for persistent poverty countiesNotwithstanding any other provision of law, the entity responsible for administering a development program shall use not less than 10 percent of the amounts made available in any appropriations Act for the program for any of fiscal years 2019 through 2028, in persistent poverty counties, if the entity is otherwise authorized to do so.
		4.Targeting high-poverty census tracts
 (a)In generalNotwithstanding any other provision of law, the entity responsible for administering a development program shall use not less than the amount described in subsection (b) of the amounts made available in any appropriations Act for the program for any of fiscal years 2019 through 2028, for projects in high-poverty areas, if the entity is otherwise authorized to do so.
 (b)Amount describedThe amount described in this subsection with respect to a program is an amount equal to the sum of— (1)the average percentage of Federal assistance awarded under the program in the 3 fiscal years most recently ending before the date of the enactment of this Act that were used for projects in high-poverty areas; plus
 (2)5 percent of the average total Federal loan and grant funds awarded under the program in the 3 fiscal years referred to in paragraph (1).
 (c)Report to CongressIf an entity responsible for administering a development program determines that the provision of benefits under the program in a particular census tract actually benefits individuals predominantly living in other census tracts, then the entity shall, within 3 months after the date of the enactment of this Act, inform the Director of the Office of Management and Budget and the Congress that it would be more appropriate to track the provision of benefits under the program based on the census tracts in which the individuals who actually receive the benefits reside and on whether the benefits serve individuals who reside in predominantly low-income census tracts.
 5.Failure to use fundsIf the entity responsible for administering a development program does not comply with section 4 with respect to the program for a fiscal year, the entity shall submit to the Congress a report that describes how the entity plans to do so in the next fiscal year.
 6.Report to congressWithin 6 months after the end of fiscal year 2019 and within 6 months after the end of each fiscal year thereafter, the entity responsible for administering each development program shall submit to the Congress a progress report on the implementation of this Act with respect to the development program.
		